Citation Nr: 1436133	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  10-03 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable disability rating for bilateral meibomian gland dysfunction with right eye choroidal scarring of the disk.  


REPRESENTATION

Appellant represented by:	John C. Craft, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran had active service from October 1953 to September 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama, that denied a compensable rating for choroidal scarring of the disk with meibomian gland dysfunction, right eye, (claimed as residuals of chemical burns to right eye).

In a February 2014 rating action, the RO granted service connection for meibomian gland dysfunction of left eye.  The RO indicated that the left eye disability was to be evaluated with the previously service-connected right eye choroidal scarring of the disk with meibomian gland dysfunction, and a noncompensable was assigned effective January 28, 2010.

In June 2014, the Veteran testified before the undersigned Acting Veterans Law Judge.  A copy of the transcript is associated with the Veteran's virtual claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his June 2014 hearing, the Veteran indicated his visual acuity had worsened in severity.  The most recent examination of record is dated in September 2010, nearly 4 years ago.  Also, that examination and was primarily focused on the etiology of the left eye disorder, as opposed to the severity of the bilateral eye disability.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his bilateral eye disability.  

As the appeal is being remanded for development, the RO is to ask the Veteran to identify any additional private treatment he has received for his bilateral eye disability and take appropriate measures to obtain those records.  The file should also be updated to include any relevant VA treatment records since January 2014.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding private records pertaining to bilateral eye disability that are not already of record.  He is asked to provide, or authorize VA to obtain, any and all non-duplicative treatment records pertaining to this disability including from Drs. Bannister and Benkwith.  Obtain relevant VA treatment records dating since January 2014 and associate these records with the claims file, either physically or electronically.  Any negative response is to be in writing and associated with the claims file.
 
2.  Then, schedule a VA eye examination to determine the severity of his disability.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.  The examiner should report all pertinent findings and all eye pathology related to the bilateral meibomian gland dysfunction.  

Findings for the best corrected and uncorrected visual acuity should be reported.  For each problem or disability identified as a symptom of, or secondary to bilateral meibomian gland dysfunction, a detailed explanation of the functional effects caused by that eye disability.  

The examiner is also asked to indicate whether the Veteran's bilateral meibomian gland dysfunction manifests with conjunctivitis (trachomatous or nontrachomatous), or a disorder of the lacrimal apparatus, or aphakia or dislocation of the crystalline lenses?

Finally, any disfigurement caused by the bilateral meibomian gland dysfunction with right eye choroidal scarring of the disk should be described.
 
3.  Then, readjudicate the claim for a higher rating for bilateral meibomian gland dysfunction with right eye choroidal scarring of the disk, to include consideration of whether the Veteran's disability is more appropriately rated under any other applicable diagnostic codes, such as diagnostic codes 6017, 6018, 6025 or 6029.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his attorney and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



